internal_revenue_service number release date index number ---------------- - ------------- ------------------------------------------ -------------------------- re --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-101785-15 date date legend husband wife child child child accountant accountant financial advisor attorney trust trust trust trust trust partnership partnership partnership date year year year year year year year year year year state ------------------------------------------------ -------------------------------------------- --------------------- ---------------------- ------------------ -------------------------- ---------------------------- --------------------- ----------------------- --------------------------------------------- --------------------------------------------- ------------------------------------------ ----------------------------------------------- ------------------------------------------------------ ---------------------------------------------- ----------------------------------------- -------------------------------------------- ---------------------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ----------------- plr-101785-15 dear --------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate husband and wife’s generation-skipping_transfer gst tax exemptions to certain transfers to trusts and rulings that the automatic allocation rules of sec_2632 and e apply to certain transfers to trusts facts the facts and representations submitted are summarized as follows husband and wife live in a community_property_state state on date in year a date prior to date husband and wife executed three irrevocable trusts trust trust and trust children’s trusts for the lifetime benefit of child child and child respectively each trust provides that during the grantor’s life the trustee shall distribute to the child so much of the income or principal of the trust as the trustee deems reasonably required for his or her maintenance and support in health and reasonable comfort if a child predeceases one of the grantors the remaining assets in his or her trust are held for the benefit of that child’s descendants if the child beneficiary survives the last to die of husband and wife then in addition to a continued right to receive the discretionary distributions of income and principal during his lifetime the child shall have a testamentary limited_power_of_appointment over the trust assets if the child fails to exercise his power_of_appointment the trust assets shall pass to the child’s then living issue and if none to grantor’s then living issue on date husband and wife also formed three partnerships partnership partnership and partnership in year husband and wife transferred units in partnership and partnership to trust and trust and units in partnership and partnership to trust husband and wife each reported his or her respective portion of the year transfers on timely filed form sec_709 united_states gift and generation-skipping_transfer_tax return husband and wife retained accountant to prepare their year form sec_709 husband and wife intended to allocate their gst_exemption to the year transfers however accountant failed to allocate husband’s and wife’s gst_exemption to the year transfers in year husband died husband’s will created and funded trust trust provides that if wife survives husband the trustee shall distribute to wife for her life so much of the income and principal of the trust as the trustee deems reasonably required for her maintenance and support in health and reasonable comfort upon wife’s death the trustee is to distribute the remaining principal and accumulated income to the plr-101785-15 children’s trusts as specified in trust wife as the executor of husband’s estate timely filed a form_706 united_states estate and generation-skipping_transfer_tax return wife retained accountant to prepare husband’s form_706 husband intended to allocate his gst_exemption to the transfer to trust however accountant failed to allocate husband’s gst_exemption to the transfer to trust in year a year prior to date wife created and funded trust an irrevocable_trust trust provides that the trustee shall divide the principal of trust and any accumulated income or additions to trust into three equal funds -- one fund to benefit each of child child and child during wife's lifetime the fund established for a child is to be held for the benefit of that child and his or her children upon wife’s death each fund in trust is to be distributed to the appropriate children’s trust wife did not file a form_709 to report the year transfer to trust and accordingly she did not allocate her gst_exemption to this transfer in year a year prior to date wife transferred units in partnership to trust wife did not file a timely form_709 to report the year transfer to trust and accordingly she did not allocate her gst_exemption to this transfer in year wife filed a form_709 to report the year transfer to trust however she did not make a late allocation of her gst_exemption to this transfer in year sec_4 through years prior to date wife made cash gifts to trust wife did not file a form_709 to report the year sec_4 or transfers to trust and accordingly she did not allocate her gst_exemption to these transfers in year a year after date wife made an additional cash gift to trust wife did not file a form_709 to report this transfer to trust and accordingly she did not allocate her gst_exemption to this transfer in year a year after date wife transferred units in partnership to trust wife timely filed a form_709 to report this transfer to trust however she did not allocate her gst_exemption to this transfer wife relied upon financial advisor attorney and accountant to advise her regarding the filing of form sec_709 for year sec_2 through for the transfers to trust and trust financial advisor and attorney relied upon accountant to prepare wife’s form sec_709 for year sec_2 through and to properly allocate wife’s gst_exemption to these transfers wife intended to allocate her gst_exemption to these transfers however accountant failed to prepare the form sec_709 for wife for these years it is represented that husband and wife have sufficient gst_exemption to allocate to the year through year transfers rulings requested plr-101785-15 wife requests an extension of time to allocate her gst_exemption to the year transfers to the children’s trusts to the year transfer to trust and to the year and year sec_4 through transfers to trust these allocations are effective on the date of the transfers and are based on the value of the transferred property as finally determined for purposes of chapter wife as executor of husband’s estate requests an extension of time to allocate husband’s gst_exemption to the year transfers to the children’s trusts these allocations are effective on the date of the transfers and are based on the value of the transferred property as finally determined for purposes of chapter husband’s gst_exemption was automatically allocated under sec_2632 to the year transfer to trust wife’s gst_exemption was automatically allocated under sec_2632 to the year transfer to trust and the year transfer to trust law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2631 as in effect for the tax years at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under plr-101785-15 sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_2632 is effective for transfers subject_to chapter or made after date and in this case years and sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust is described in sec_2632 through vi sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated first to property which is the subject of a direct_skip occurring at such individual’s death and second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 provides in relevant part that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 or form_706 na to the extent not otherwise allocated by the decedent’s executor on or before that date the automatic allocation occurs whether or not a return is actually required to be filed unused gst_exemption is allocated pro_rata subject_to the rules of sec_26 b on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property or in the case of trusts that are not included in the gross_estate on the basis of the date of death value of the trust to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made plr-101785-15 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2632 shall be its value as finally determined for purposes of chapter and such allocation shall be effective on and after the date of such transfer and if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2632 shall be its value as finally determined for purposes of chapter and such allocation shall be effective on and after the due_date of the death of the transferor sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 plr-101785-15 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly wife is granted an extension of time of days from the date of this letter to allocate wife’s gst_exemption to the year transfers to children’s trusts to the year transfer to trust and to the year and year sec_4 through transfers to trust wife as executor of husband’s estate is granted an extension of time to allocate husband’s gst_exemption to the year transfers to children’s trusts these allocations are effective on the date of the transfer and are based on the value of the transferred property as finally determined for purposes of chapter based on the facts submitted and the representations made we rule that husband’s gst_exemption was automatically allocated to the transfer to trust on the due_date for filing form_706 for husband’s estate further we rule that wife’s gst_exemption was automatically allocated to the year transfer to trust and the year transfer to trust on the date of the transfers wife allocations of gst_exemption should be made on supplemental form sec_709 for year and year and on original form sec_709 filed for year and year sec_4 through husband’s allocations of gst_exemption should be made on a supplemental form_709 for year the supplemental and original returns should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental and original return a copy of this letter is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-101785-15 the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries _______________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
